Case 6:19-cv-01826-RBD-GJK Document 21 Filed 11/14/19 Page 1 of 11 PageID 56




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION


TINA M. ROOKS,

              Plaintiffs,                                    CASE NO. 6:19-cv-1826-Orl-37GJK
vs.

PIONEER CREDIT RECOVERY, INC.,

              Defendant.
                                                    /

             CASE MANAGEMENT REPORT AND SCHEDULING ORDER

       The parties have agreed on the following dates and discovery plan pursuant to Fed. R.

Civ. P. 26(f) and Local Rule 3.05(c):


                     DEADLINE OR EVENT                                    AGREED DATE

Mandatory Initial Disclosures (pursuant to Fed.R.Civ.P. 26(a)(1) as   December 9, 2019
amended effective December 1, 2000)

Certificate of Interested Persons and Corporate Disclosure            Completed by both
Statement                                                             parties.

Motions to Add Parties or to Amend Pleadings                          January 30, 2020

Disclosure of Expert Reports
                                                         Plaintiff: May 21, 2020
                                                         Defendant: June 4, 2020

Discovery Deadline                                                    May 7, 2020

Dispositive and Daubert Motions                                       June 26, 2020

Joint Final Pretrial Statement (Including a Single Set of Jointly-
Proposed Jury Instructions and Verdict Form, Voir Dire Questions
emailed to chambers_FLMD_Dalton@flmd.uscourts.gov in Word
format), Witness Lists, Exhibit Lists with Objections on Approved
Form)


                                                                                    1024997\304674862.v1
Case 6:19-cv-01826-RBD-GJK Document 21 Filed 11/14/19 Page 2 of 11 PageID 57
                                                                    Case No. 6:19-cv-1826-Orl-37GJK




                       DEADLINE OR EVENT                                            AGREED DATE

Final Pretrial Conference                                                    October 2020

Trial Term Begins                                                            November 2020
[Local Rule 3.05 (c)(2)(E) sets goal of trial within 1 year of filing
complaint in most Track Two cases, and within 2 years in all Track Two
cases; trial term must not be less than 4 months after dispositive motions
deadline (unless filing of such motions is waived).

Estimated Length of Trial [trial days]                                       1 day

Jury / Non-Jury                                                              Jury

Mediation                                                                    May 21, 2020
Deadline:
Mediator:                                                                    Peter J. Grilli, P.A.
Address:                                                                     3001 West Azeele Street
                                                                             Tampa, FL 33609
Telephone:                                                                   Phone: (813)874.1002

All Parties Consent to Proceed Before Magistrate Judge                       Yes____        No X




I.     Meeting of Parties in Person. Lead counsel must meet in person and not by telephone

absent an order permitting otherwise. The Court granted the parties leave to conduct the meeting

telephonically [DE 19]. Pursuant to Local Rule 3.05(c)(2)(B) or (c)(3)(A), a meeting was held

telephonically on November 7, 2019, at 4:00pm., and was attended by:

Name                                     Counsel for (if applicable)

Joseph Davidson, Esq. – Plaintiff

Peter A. Hernandez, Esq.- Defendant

II.    Pre-Discovery Initial Disclosures of Core Information



                                                     2
                                                                                         1024997\304674862.v1
Case 6:19-cv-01826-RBD-GJK Document 21 Filed 11/14/19 Page 3 of 11 PageID 58
                                                               Case No. 6:19-cv-1826-Orl-37GJK




       Fed. R. Civ. P. 26(a)(1)(A) - (D) Disclosures

       Fed. R. Civ. P. 26, as amended effective December 1, 2000, provides that these

disclosures are mandatory in Track Two and Track Three cases, except as stipulated by the

parties or otherwise ordered by the Court (the amendment to Rule 26 supersedes Middle District

of Florida Local Rule 3.05, to the extent that Rule 3.05 opts out of the mandatory discovery

requirements):

       The parties ____ have exchanged X        agree to exchange (check one)

       information described in Fed. R. Civ. P. 26(a)(1)(A) - (D) (check one)

                 on     X by December 9, 2019

       Below is a description of information disclosed or scheduled for disclosure.

       The information required to be disclosed under Fed. R. Civ. P. 26(a)(1)(A)(i) – (iv),

subject to, and without waiving, any party's ability to move for a protective order.

III.   Electronic Discovery

       The parties have discussed issues relating to disclosure or discovery of electronically

stored information (“ESI”), including Pre-Discovery Initial Disclosures of Core Information in

Section II above, and agree that (check one):

         X No party anticipates the disclosure or discovery of ESI in this case;

       ___ One or more of the parties anticipate the disclosure or discovery of ESI in this case.

If disclosure or discovery of ESI is sought by any party from another party, then the following

issues shall be discussed:

       A. The form or forms in which ESI should be produced.

       B.   Nature and extent of the contemplated ESI disclosure and discovery, including


                                                 3
                                                                                   1024997\304674862.v1
Case 6:19-cv-01826-RBD-GJK Document 21 Filed 11/14/19 Page 4 of 11 PageID 59
                                                                Case No. 6:19-cv-1826-Orl-37GJK




specification of the topics for such discovery and the time period for which discovery will be

sought.

          C. Whether the production of metadata is sought for any type of ESI, and if so, what

types of metadata.

          D. The various sources of ESI within a party’s control that should be searched for ESI,

and whether either party has relevant ESI that it contends is not reasonably accessible under Rule

26(b)(2)(B), and if so, the estimated burden or costs of retrieving and reviewing that information.

          E. The characteristics of the party’s information systems that may contain relevant ESI,

including, where appropriate, the identity of individuals with special knowledge of a party’s

computer systems.

          F. Any issues relating to preservation of discoverable ESI.

          G.   Assertions of privilege or of protection as trial-preparation materials, including

whether the parties can facilitate discovery by agreeing on procedures and, if appropriate, an

Order under the Federal Rules of Evidence Rule 502. If the parties agree that a protective order

is needed, they shall attach a copy of the proposed order to the Case Management Report. The

parties should attempt to agree on protocols that minimize the risk of waiver. Any protective

order shall comply with Local Rule 1.09 and Section IV. F. below on Confidentiality

Agreements.

          H. Whether the discovery of ESI should be conducted in phases, limited, or focused

upon particular issues.

          Please state if there are any areas of disagreement on these issues and, if so, summarize

the parties’ position on each:


                                                  4
                                                                                   1024997\304674862.v1
Case 6:19-cv-01826-RBD-GJK Document 21 Filed 11/14/19 Page 5 of 11 PageID 60
                                                                Case No. 6:19-cv-1826-Orl-37GJK




       The Parties believe that discovery of ESI, although possible, is unlikely. The Parties

agree to preserve discoverable ESI in its native format, and produce such information in .pdf or

similar format. The Parties further agree that, should the need arise, they will work together in a

good faith attempt to resolve any disagreements about ESI without the need for judicial

intervention, to the extent practicable

If there are disputed issues specified above, or elsewhere in this report, then (check one):

       ___ One or more of the parties requests that a preliminary pre-trial conference under Rule

16 be scheduled to discuss these issues and explore possible resolutions. Although this will be a

non-evidentiary hearing, if technical ESI issues are to be addressed, the parties are encouraged to

have their information technology experts with them at the hearing.

       If a preliminary pre-trial conference is requested, a motion shall also be filed pursuant to

Rule 16(a), Fed. R. Civ. P.

       ___ All parties agree that a hearing is not needed at this time because they expect to be

able to promptly resolve these disputes without assistance of the Court.

IV.    Agreed Discovery Plan for Plaintiffs and Defendants

       A.      Certificate of Interested Persons and Corporate Disclosure Statement —

       This Court has previously ordered each party, governmental party, intervenor, non-party

movant, and Rule 69 garnishee to file and serve a Certificate of Interested Persons and Corporate

Disclosure Statement using a mandatory form. No party may seek discovery from any source

before filing and serving a Certificate of Interested Persons and Corporate Disclosure Statement.

A motion, memorandum, response, or other paper — including emergency motion — is subject

to being denied or stricken unless the filing party has previously filed and served its Certificate


                                                 5
                                                                                    1024997\304674862.v1
Case 6:19-cv-01826-RBD-GJK Document 21 Filed 11/14/19 Page 6 of 11 PageID 61
                                                               Case No. 6:19-cv-1826-Orl-37GJK




of Interested Persons and Corporate Disclosure Statement. Any party who has not already filed

and served the required certificate is required to do so immediately.

       Every party that has appeared in this action to date has filed and served a Certificate of

Interested Persons and Corporate Disclosure Statement, which remains current:

                 X      Yes _______ No

Amended Certificate will be filed by ___ ________ (party) on or before __ __________ (date).

       B.      Discovery Not Filed —

       The parties shall not file discovery materials with the Clerk except as provided in Local

Rule 3.03. The Court encourages the exchange of discovery requests on diskette. See Local

Rule 3.03 (f). The parties further agree as follows:

               The parties agree that all correspondence, discovery requests, and/or discovery

responses (including production of documents) shall be served via electronic mail.

       C.      Limits on Discovery —

       Absent leave of Court, the parties may take no more than ten depositions per side (not per

party). Fed. R. Civ. P. 30(a)(2)(A); Fed. R. Civ. P. 31(a)(2)(A); Local Rule 3.02(b). Absent

leave of Court, the parties may serve no more than twenty-five interrogatories, including sub-

parts. Fed. R. Civ. P. 33(a); Local Rule 3.03(a). Absent leave of Court or stipulation of the

parties each deposition is limited to one day of seven hours. Fed. R. Civ. P. 30(d)(2). The

parties may agree by stipulation on other limits on discovery. The Court will consider the

parties’ agreed dates, deadlines, and other limits in entering the scheduling order. Fed. R. Civ. P.

29. In addition to the deadlines in the above table, the parties have agreed to further limit

discovery as follows:


                                                 6
                                                                                   1024997\304674862.v1
Case 6:19-cv-01826-RBD-GJK Document 21 Filed 11/14/19 Page 7 of 11 PageID 62
                                                                Case No. 6:19-cv-1826-Orl-37GJK




               1.      Depositions: No further limits

               2.      Interrogatories: No further limits

               3.      Document Requests: No further limits

               4.      Requests to Admit: No further limits

               5.      Supplementation of Discovery: No further limits

       D.      Discovery Deadline —

       Each party shall timely serve discovery requests so that the rules allow for a response

prior to the discovery deadline. The Court may deny as untimely all motions to compel filed

after the discovery deadline. In addition, the parties agree as follows:

       E.      Disclosure of Expert Testimony —

       On or before the dates set forth in the above table for the disclosure of expert reports, the

parties agree to fully comply with Fed. R. Civ. P. 26(a)(2) and 26(e). Expert testimony on direct

examination at trial will be limited to the opinions, basis, reasons, data, and other information

disclosed in the written expert report disclosed pursuant to this order. Failure to disclose such

information may result in the exclusion of all or part of the testimony of the expert witness. The

parties agree on the following additional matters pertaining to the disclosure of expert testimony:

       No further agreement.

       F.      Confidentiality Agreements —

       Whether documents filed in a case may be filed under seal is a separate issue from

whether the parties may agree that produced documents are confidential. The Court is a public

forum, and disfavors motions to file under seal. The Court will permit the parties to file

documents under seal only upon a finding of extraordinary circumstances and particularized


                                                 7
                                                                                   1024997\304674862.v1
Case 6:19-cv-01826-RBD-GJK Document 21 Filed 11/14/19 Page 8 of 11 PageID 63
                                                             Case No. 6:19-cv-1826-Orl-37GJK




need. See Brown v. Advantage Engineering, Inc., 960 F.2d 1013 (11th Cir. 1992); Wilson v.

American Motors Corp., 759 F.2d 1568 (11th Cir. 1985). A party seeking to file a document

under seal must file a motion to file under seal requesting such Court action, together with a

memorandum of law in support. The motion, whether granted or denied, will remain in the

public record.

       The parties may reach their own agreement regarding the designation of materials as

“confidential.” There is no need for the Court to endorse the confidentiality agreement. The

Court discourages unnecessary stipulated motions for a protective order. The Court will enforce

appropriate stipulated and signed confidentiality agreements.     See Local Rule 4.15.        Each

confidentiality agreement or order shall provide, or shall be deemed to provide, that “no party

shall file a document under seal without first having obtained an order granting leave to file

under seal on a showing of particularized need.”

       With respect to confidentiality agreements, the Parties agree as follows: the Parties will

seek to enter into a mutually agreeable confidentiality agreement prior to the production of any

confidential and/or proprietary records of the Parties.

       G.        Other Matters Regarding Discovery —

                 None

V.     Settlement and Alternative Dispute Resolution.

       A.        Settlement —

                 The parties agree that settlement is

                 __X___ likely          unlikely           (check one)

       The parties request a settlement conference before a United States Magistrate Judge.


                                                   8
                                                                                 1024997\304674862.v1
Case 6:19-cv-01826-RBD-GJK Document 21 Filed 11/14/19 Page 9 of 11 PageID 64
                                                                Case No. 6:19-cv-1826-Orl-37GJK




                yes ______     no   X          likely to request in future _______

       B.      Arbitration —

               The Local Rules no longer designate cases for automatic arbitration, but the

parties may elect arbitration in any case. Do the parties agree to arbitrate?

        yes ______             no   X          likely to agree in future ______

                                        _______ Binding              ________Non-Binding

       C.      Mediation —

               Absent arbitration or a Court order to the contrary, the parties in every case will

participate in Court-annexed mediation as detailed in Chapter Nine of the Court’s Local Rules.

The parties have agreed on a mediator from the Court’s approved list of mediators as set forth in

the table above, and have agreed to the date stated in the table above as the last date for

mediation. The list of mediators is available from the Clerk, and is posted on the Court’s web

site at http://www.flmd.uscourts.gov.

       D.      Other Alternative Dispute Resolution —

       The parties intend to pursue the following other methods of alternative dispute resolution:

None at this time.

Date: November __, 2019

Signature of Counsel (with information required by Local Rule 1.05(d)) and Signature of
Unrepresented Parties.




                                                 9
                                                                                     1024997\304674862.v1
Case 6:19-cv-01826-RBD-GJK Document 21 Filed 11/14/19 Page 10 of 11 PageID 65
                                                  Case No. 6:19-cv-1826-Orl-37GJK




                                      HINSHAW & CULBERTSON LLP

                                      s/ Peter A. Hernandez
                                      Barbara Fernandez
                                      Florida Bar No. 0493767
                                      Peter A. Hernandez
                                      Florida Bar No. 64309
                                      2525 Ponce de Leon Boulevard, 4th Floor
                                      Coral Gables, Florida 33134
                                      Telephone: 305-358-7747
                                      Facsimile: 305-577-1063
                                      Primary: bfernandez@hinshawlaw.com
                                      pahernandez@hinshawlaw.com
                                      Secondary: dconnolly@hinshawlaw.com;
                                      mislacalleiro@hinshawlaw.com
                                      Counsel for Defendant


                                      SULAIMAN LAW GROUP, LTD.

                                      /s/ Alexander J. Taylor
                                      Alexander J. Taylor, Esq.
                                      Florida Bar No. 1013947
                                      Sulaiman Law Group, Ltd.
                                      2500 South Highland Avenue, Suite 200
                                      Lombard, IL 60148
                                      Telephone: 630-575-8181
                                      Email: ataylor@sulaimanlaw.com
                                      Counsel for Plaintiff




                                     10
                                                                    1024997\304674862.v1
Case 6:19-cv-01826-RBD-GJK Document 21 Filed 11/14/19 Page 11 of 11 PageID 66
                                                           Case No. 6:19-cv-1826-Orl-37GJK




                              CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on November 14, 2019 I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system which will send a notice of electronic

filing to the following:

Alexander J. Taylor, Esq.
Sulaiman Law Group, Ltd.
2500 South Highland Avenue, Suite 200
Lombard, IL 60148
Telephone: 630-575-8181
Email: ataylor@sulaimanlaw.com

                                              HINSHAW & CULBERTSON LLP

                                              /s/ Peter A. Hernandez
                                              Peter A. Hernandez
                                              Florida Bar No.: 64309




                                             11
                                                                             1024997\304674862.v1
